UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Exact Name of Registrant As Specified in its Charter) Florida 20-3061892 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) River Center I 50 East River Center Boulevard, Suite 820 Covington, KY 41011 Telephone: (859) 581-5111 (Address and Telephone Number of Principal Executive Offices) Louis J. Brothers Chief Executive Officer River Center I 50 East River Center Boulevard, Suite 820 Covington, KY 41011 Telephone: (859) 581-5111 (Name, Address and Telephone Number of Agent for Service) Copies to: John C. Rodney, Esq. Rachel L. Smydo, Esq. Thorp Reed & Armstrong, LLP One Oxford Centre, 14th Floor 301 Grant Street Pittsburgh, PA15219 Telephone: (412) 394-7751 Facsimile: (412) 394-2555 Approximate Date of Proposed Sale to the Public:From time to time after the effective date of this registration statement, as determined by the selling shareholder. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common stock, $0.001 par value per share (1)Pursuant to Rule 416 under the Securities Act, the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) under the Securities Act. The price per share and aggregate offering price are based on the average of the high and low sales prices of the registrant’s common stock on December 27, 2011, as reported on the Over-the-Counter Bulletin Board. The Registrant amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This prospectus is not an offer to sell these securities and it is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DECEMBER 30, 2011 6,514,154 Shares Common Stock This prospectus relates to the sale of up to 6,514,154 shares of our common stock which may be offered by the selling shareholder, Lincoln Park Capital Fund, LLC, or Lincoln Park, from time to time. The shares of common stock being offered by the selling shareholder are issuable pursuant to the Lincoln Park Purchase Agreement, which we refer to in this prospectus as the Purchase Agreement. Please refer to the section of this prospectus entitled “The Lincoln Park Transaction” for a description of the Purchase Agreement and the section entitled “Selling Shareholder” for additional information. Such registration does not mean that Lincoln Park will actually offer or sell any of these shares. We will not receive any proceeds from the sales of shares of our common stock by the selling shareholder; however, we may receive proceeds of up to $20,250,000 under the Purchase Agreement. Our common stock is currently quoted on the Over-the-Counter Bulletin Board under the symbol “VLYF”.On December 27, 2011, the last reported sale price of our common stock was $0.87 per share. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page 13 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. The selling shareholder is an “underwriter” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”). The selling shareholder is offering these shares of common stock and may sell all or a portion of these shares from time to time in market transactions, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution”. Neither the Securities and Exchange Commission nor any state securities regulators have approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2011. 2 TABLE OF CONTENTS PROSPECTUS SUMMARY 6 SUMMARY FINANCIAL DATA 11 RISK FACTORS 13 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 24 USE OF PROCEEDS 25 CAPITALIZATION 26 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 27 DILUTION 29 SELECTED FINANCIAL DATA 30 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 32 BUSINESS 42 MANAGEMENT 52 EXECUTIVE COMPENSATION 56 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 60 PRINCIPAL SHAREHOLDERS 62 THE LINCOLN PARK TRANSACTION 64 SELLING SHAREHOLDER 68 DESCRIPTION OF SECURITIES 69 PLAN OF DISTRIBUTION 71 LEGAL MATTERS 72 EXPERTS 72 WHERE YOU CAN FIND ADDITIONAL INFORMATION 73 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITY 74 FINANCIAL STATEMENTS F-1 REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS F-2 3 Consolidated Financial Statements for the Fiscal Years Ended December 31, 2010 and 2009 BALANCE SHEETS F-4 STATEMENTS OF OPERATIONS F-5 STATEMENTS OF SHAREHOLDERS' EQUITY F-6 STATEMENTS OF CASH FLOWS F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - DECEMBER 31, 2010 F-8 Consolidated Financial Statements for the Nine Months Ended September 30, 2011 and 2010 BALANCE SHEETS F-24 STATEMENTS OF OPERATIONS F-25 STATEMENTS OF CASH FLOWS F-26 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - SEPTEMBER 30, 2011 F-27 PROSPECTUS - , 2011 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-9 4 You should rely only on the information contained in this prospectus. We have not, and the selling shareholder has not, authorized any person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus is not an offer to sell, nor is the selling shareholder seeking an offer to buy, securities in any state where the offer or solicitation is not permitted. The information contained in this prospectus is complete and accurate as of the date on the front cover of this prospectus, but information may have changed since that date. We are responsible for updating this prospectus to ensure that all material information is included and will update this prospectus to the extent required by law. This prospectus includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third-party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe that these industry publications and third-party research, surveys and studies are reliable, we have not independently verified such data and we do not make any representation as to the accuracy of the information. 5 PROSPECTUS SUMMARY The items in the following summary are described in more detail later in this prospectus. This summary does not contain all of the information you should consider. Before investing in our securities, you should read the entire prospectus carefully, including the “Risk Factors” beginning on page 13 and the financial statements and related notes beginning on page F-1. About Valley Forge Composite Technologies, Inc. Valley Forge Composite Technologies, Inc., a Florida corporation (the “Company”), has positioned itself to develop and acquire advanced technologies. Between 1996 and 2011, the Company won numerous contracts to produce various momentum wheels and other mechanical devices for special applications, some in aerospace.Historically, and in 2011, all of the Company’s sales have been derived from these momentum wheels and other mechanical devices.The Company purchases components from a variety of sources and engages in direct selling to its customers. Since September 11, 2001 the Company has focused much of its energy on the development and commercialization of its counter-terrorism products. These products consist of an advanced detection capability for illicit narcotics, explosives, and bio-chemical weapons hidden in cargo containers, the THOR LVX photonuclear detection system (“THOR”), and a passenger weapons scanning device, ODIN. In late 2009, the Company and its partners completed the development of THOR in Russia, and the system has been demonstrated through testing conducted by P.N. Lebedev Physical Institute of the Russian Academy of Sciences (“LPI”), the premiere physics laboratory in the Russian Federation, to be operational and performing to the Company’s satisfaction. THOR-LVX Overview Presently, and for the last nearly ten years, the Company has focused on the development and commercialization of the THOR-LVX Advanced Explosives Detection System and prepared for the manufacturing and distribution of THOR in the United States and other countries. THOR components primarily consist of a high energy miniature particle accelerator generating 55 million electron volts, high sensitivity detectors, data collection systems and a database of photonuclear signatures from which substances can be identified. THOR operates by creating photo nuclear reactions in light elements, selectively screening out all but the operational isotopes found in modern day explosives and narcotics (which are carbon, nitrogen and oxygen), and identifying secondary gamma quanta that are unique to each such isotope. The photo nuclear reactions follow a precise pattern or unique signature that can be used to immediately identify the substance by automatically comparing the patterns or signatures to our database. THOR can also be enhanced with a fast neutron detector in order to detect fissile material.Because of its small size and effectiveness at detecting explosive, narcotic and bio weapon substances contained in attempted concealment barriers, the THOR technology can be applied in many security contexts including external scanning of entire cargo or truck containers, scanning airport bags and for protecting high value targets. The digital data, produced in milli-seconds, can be instantly transmitted to the appropriate threat mitigation, assessment and knowledge dissemination authorities. THOR has over ten years of research and development behind its prototype. Each THOR unit is estimated to have an operational life of ten years. Thus, once THOR is introduced to the market and implemented in the field, the Company believes that THOR owners for several years are likely to be loyal repeat customers. In the meantime, the Company will take steps to improve THOR and to customize it for new applications. Pursuant to a Cooperative Research and Development Agreement (“CRADA”), the Company’s partners in developing THOR are the Lawrence Livermore National Laboratory (“LLNL”), a national laboratory owned by the United States government and designated the “Center of Excellence” for new explosives detection systems technologies, and LPI.The THOR development efforts have been sponsored, in part, by the United States Department of Energy. 6 Recent Developments On September 22, 2011, the Company announced that it signed a Limited Exclusive Patent License Agreement with Lawrence Livermore National Security, LLC (an affiliate of LLNL (“LLNS”)) for certain patents covering an advanced accelerator-detector complex for high efficiency detection of hidden explosives.The patents are those that may ultimately issue from two provisional patent applications filed by LLNS and related to inventions resulting from work done under the CRADA.Pursuant to the license, the Company paid LLNS license issue fees of $40,000 in the third quarter of 2011 and will make royalty payments equal to 6% of net sales, subject to a minimum annual royalty of $30,000 beginning in 2014, $50,000 in 2015 and $60,000 in 2016 and thereafter during the term of the agreement, expiring December 5, 2030.The patent license costs will be amortized over 19 years and three months until the expiration of the patents, if granted, on December 5, 2030. On June 28, 2011, the Company announced that it has agreed to participate in the creation of a company in Troitsk, Russian Federation. The exclusive purpose of this company is to conduct research activities focused on the photonuclear detection system that is a major subcomponent of THOR.Aspects of the research may include expanding the photonuclear 'fingerprint' database of explosive and narcotic compounds, and investigating additional possibilities to apply this technology. All work will be under the research category "Nuclear Technologies".Initially, the Company announced it wouldown 50% of the new venture, with the remaining50% owned by the Russian scientists and engineers who worked on the original CRADA project.However, the Company has re-examined this structure in light of potentially significant transaction and other costs associated with 50% ownership of a Russian entity.No decisions have been made concerning how the Company will participate in the Troitsk based entity. The Company entered into a Consulting and Services Agreement (“CSA”) with Idaho State University (“ISU”). The CSA establishes a framework under which ISU, through the Idaho Accelerator Center (“IAC”), could assemble a THOR demonstration unit in Pocatello, Idaho.In order to begin that project, the CSA requires the Company to propose a series of work orders setting forth work tasks, deliverables, due dates, IAC’s compensation and other commercial terms.On July 15, 2011, the first accepted work order was transmitted to the Company by ISU.The work order had a deliverable date of September 30, 2011 which required preliminary research steps and related deliverables; this deliverable date was extended to November 30, 2011. The Company is currently reviewing results from the first work order. The Company has entered into an agreement with a manufacturer to build a component for THOR.The contract amount was $99,200 and the Company has incurred costs of $84,620 as of September 30, 2011. ODIN ODIN is a transmission X-ray system, producing medical type images of skeletons and organs that is similar to a technology used as the airport passenger weapons scanning system in several airports in Russia. The technology is not protected by patents outside of the Russian Federation.The Company has developed ODINto improve and commercialize the technology for use in the United States and elsewhere outside of Russia. The Company believes the ODIN technology, as compared against any system now in use in the United States, is more accurate (articles hidden inside or on the backside of a passenger are detected in a single scan with high resolution imaging), is fast , and is less inconvenient (passengers do not need to remove clothing or shoes).Between approximately April 2007 and February 2008, the Company developed a prototype of ODIN for employment at U.S. airports and passenger terminals. This prototype has similar functionality to the Russian technology, and is the product that the Company intends to market.In February 2008, ODIN passed independent radiation examination by the Radiation Safety Academy (“RSA”) and is certified by RSA as compliant under American National Standards Institute (“ANSI”) and the National Institute of Standards and Technology (“NIST”) standards for personnel security screening systems using x-ray or gamma radiation. Compliance with these ANSI / NIST standards means that ODIN is classified as “uncontrolled” and can be sold domestically and internationally. All X-ray exposure results for the operator, cabinet leakage, bystander exposure, and person being examined were well below U.S. government guidelines and standards. Once the Company reviews information regarding new government specifications, the Company will reevaluate whether or not to continue to use the existing technology associated with ODIN. Currently, we have two ODIN machines, which are included on the September 30, 2011 balance sheet as assets in the amount of $237,874, net of accumulated depreciation and inventory allowance. If we decide not to continue with the existing technology but to utilize a new system that we have developed, then it will be less likely that we will be able to sell our existing ODIN machines. In that case we may be required to write down the carrying value of those existing machines on our financial statements. In addition, in light of all this, the Board of Directors has discussed whether or not it makes sense to continue to pursue ODIN, particularly because the effort to continue ODIN may detract from our management's focus on THOR and our growing aerospace business. The Board of Directors has not made a decision on this issue yet. 7 Corporate Information Our principal executive office is located at River Center I, 50 East River Center Boulevard, Suite 820, Covington, Kentucky 41011, and our telephone number is (859) 581-5111.Our website address is www.vlyf.com.Information contained in, or accessible through, our website does not constitute a part of, and is not incorporated into, this prospectus.Also, this prospectus includes the names of various government agencies and the trade names of other companies.Unless specifically stated otherwise, the use or display by us of such other parties’ names and trade names in this prospectus is not intended to and does not imply a relationship with, or endorsement or sponsorship of us by, any of these other parties. The Offering Common stock outstanding prior to the offering (1) 62,066,928 shares, including the 300,000 initial purchase shares and the 314,154 commitment shares already issued to Lincoln Park under the Purchase Agreement and included in this offering. Common stock offered by the selling shareholder 6,514,154 shares, consisting of the 300,000 initial purchase shares and the 314,154 commitment shares already issued to Lincoln Park and the remaining shares to be purchased from time to time under the Purchase Agreement. Common stock to be outstanding after giving effect to the issuance of 6,514,154 shares to Lincoln Park under the Purchase Agreement Use of proceeds We will not receive any proceeds from the sale of the shares of common stock by Lincoln Park. However, we may receive up to $20,250,000 from sales of shares under the Purchase Agreement. Any proceeds that we receive from sales to Lincoln Park under the Purchase Agreement will be used for working capital and general corporate purposes. See “Use of Proceeds”. Over-the-Counter Bulletin Board symbol VLYF Risk factors This investment involves a high degree of risk. See “Risk Factors” for a discussion of factors you should consider carefully before making an investment decision. (1)The number of shares of our common stock set forth above is based on 62,066,928 shares of common stock outstanding as of December 27, 2011, and excludes: Options to purchase an aggregate of 4,050,000 shares of our common stock, of which 1,320,000 have vested as of September 30, 2011, at a weighted average exercise price of $1.38 per share; Warrants to purchase an aggregate of 2,728,574 shares of our common stock, at a weighted average exercise price of $0.20 per share; and Warrants to purchase an aggregate of 410,000 shares of our common stock, at a weighted average exercise price of $1.09 per share, pursuant to an agreement with Wharton Capital Partners, Ltd., dated August 24, 2011. 8 On October 5, 2011, we executed a Purchase Agreement and a Registration Rights Agreement with the selling shareholder, Lincoln Park Capital Fund, LLC, or Lincoln Park, pursuant to which Lincoln Park has purchased 300,000 shares of our common stock, for total consideration of $250,000.Under the Purchase Agreement, we have the right to sell to Lincoln Park up to an additional $20,000,000 of our common stock at our option as described below. Pursuant to the Registration Rights Agreement, we are filing this registration statement and prospectus with the SEC covering the shares that may be issued to Lincoln Park under the Purchase Agreement. We do not have the right to commence any sales of our shares to Lincoln Park until the SEC has declared effective the registration statement. Thereafter,until April 1, 2014,and subject to certain terms and conditions, we have the right to direct Lincoln Park to make periodic purchases of up to $500,000 of our common stock per sale depending on certain conditions as set forth in the Purchase Agreement as often as every three business days up to the aggregate commitment of $20,250,000. The purchase price of the shares will be based on the market prices of our shares immediately prior to the time of sale as computed under the Purchase Agreement without any fixed discount. In no event, however, will Lincoln Park be obligated to purchase shares of our common stock under the Purchase Agreement at a price of less than $0.50 per share. We may, at any time, and in our sole discretion, terminate the Purchase Agreement without fee, penalty or cost upon notice to Lincoln Park. Lincoln Park may not assign or transfer its rights and obligations under the Purchase Agreement.Upon signing the Purchase Agreement, we issued 314,154 shares of our common stock to Lincoln Park as a commitment fee for entering into the Purchase Agreement (which shares are included in this offering). Although the Purchase Agreement provides that we may sell up to $20,250,000 of our common stock to Lincoln Park, we are only registering 6,514,154 shares to be purchased thereunder, which may or may not cover all such shares purchased by Lincoln Park under the Purchase Agreement, depending on the purchase price per share. Of the 6,514,154 shares offered under this prospectus: · 300,000 shares were already issued to Lincoln Park for $250,000 upon execution of the Purchase Agreement; and · 314,154 shares were already issued to Lincoln Park as a commitment fee for entering into the Purchase Agreement; and · The remainder represents shares we may sell to Lincoln Park under the Purchase Agreement. 9 Except as otherwise indicated herein, all information in this prospectus, including the number of shares that will be outstanding after this offering, assumes or gives effect to no exercise of options or warrants outstanding on the date of this prospectus or in the future, except as specifically set forth herein. As of December 27, 2011, there were 62,066,928 shares outstanding, of which 23,969,928 shares were held by non-affiliates. If all of the 6,514,154 shares offered by Lincoln Park were issued and outstanding as of the date hereof, such shares would represent 9.58% of the total common stock outstanding, or 21.81% of the non-affiliates’ shares outstanding. The number of shares ultimately offered for sale by Lincoln Park is dependent upon the number of shares that we sell to Lincoln Park under the Purchase Agreement. If we elect to issue more than the 6,514,154 shares offered under this prospectus, which we have the right but not the obligation to do, we must first register under the Securities Act the resale by Lincoln Park of any additional shares we may elect to sell to Lincoln Park before we can sell such additional shares. 10 SUMMARY FINANCIAL DATA The following tables summarize our financial data.We have derived the following summary of our statement of operations data for the years ended December 31, 2010 and 2009 from our audited financial statements appearing later in this prospectus. We have derived the following summary of our statement of operations data for the nine months ended September 30, 2011 and 2010 and balance sheet data as of September 30, 2011 from our unaudited financial statements appearing later in this prospectus.Our historical results are not necessarily indicative of the results that may be expected in the future. You should read the summary of our financial data set forth below together with our financial statements and the related notes to those statements, as well as “Management’s Discussion and Analysis of Financial Condition and Results of Operations” appearing later in this prospectus. Years Ended Nine Months Ended December 31, September 30, (unaudited) (unaudited) (as restated) Statement of Operations Data: NET SALES $ COST OF SALES GROSS PROFIT COSTS AND EXPENSES Selling and administrative Share based payments Warrant expense - - - INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) NET LOSS ) OTHER COMPREHENSIVE GAIN (LOSS) ) - ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Basic and Diluted Loss per share $ ) $ ) $ $ ) Basis and Diluted Weighted Average Number of Shares 11 As of Balance Sheet Data: September 30, (unaudited) Current Assets $ Property and equipment - net Other assets Intangible assets - net TOTAL ASSETS $ TOTAL LIABILITIES $ TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 12 RISK FACTORS Before you make a decision to invest in our securities, you should consider carefully the risks described below, together with other information in this prospectus.If any of the following events actually occur, our business, operating results, prospects or financial condition could be materially and adversely affected.This could cause the trading price of our common stock to decline and you may lose all or part of your investment.The risks described below are not the only ones that we face.Additional risks not presently known to us or that we currently deem immaterial may also significantly impair our business operations and could result in a complete loss of your investment. Risks Relating to an Investment in the Company Investment in our securities involves a high degree of risk. Investors should carefully consider the possibility that they may lose their entire investment. Given this possibility, we encourage investors to evaluate the following risk factors and all other information contained in this report and its attachments, in addition to other publicly available information in our reports filed with the Securities and Exchange Commission (“SEC”), before engaging in transactions in our securities. Any of the following risks, alone or together, could adversely affect our business, our financial condition, or the results of our operations, and therefore the value of your Company securities. · Because the Company had a net loss of $1,476,650, $2,038,623 and $1,848,755 for the years ended December 31, 2010, 2009 and 2008, respectively, we face a risk of insolvency. · Until 2009, the Company had never earned substantial operating revenue. We have been dependent on equity and debt financing to pay operating costs and to cover operating losses. · The auditors’ reports for our December 31, 2010, 2009, 2008, 2007 and 2006 financial statements include additional paragraphs that identify conditions which raise substantial doubt about our ability to continue as a going concern, which means that we may not be able to continue operations unless we obtain additional funding. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Risks Related to the Company’s Business There is substantial doubt about the Company’s ability to continue as a going concern due to insufficient revenues to cover our operating costs. Our independent auditorsincluded a going concernparagraph intheir reports issued in connection with their audits of our December 31, 2010, 2009, 2008, 2007 and 2006 financial statements. The auditors noted in their reports that the Company has suffered recurring losses from operations. The Companyhad accumulated deficits of $9,782,871 and $8,306,221 as of December 31, 2010 and 2009, respectively. The Company experienced comprehensive losses from operations of $1,481,029 and $2,038,623 for years ending December 31, 2010 and 2009 respectively. The Company has an accumulated deficit of $9,926,387 at September 30, 2011 and a comprehensive loss of $153,687 for the nine months ended September 30, 2011.These factors raise substantial doubt about our ability to continue as a going concern. We incurred a net loss for the year end results for each of December 31, 2010 and 2009, respectively. To the extent that we do not generate revenue from the sale of THOR or ODIN units, or from other sources, then the Company may not have the ability to continue as a going concern. The financial statements which accompany this report do not include any adjustments that might result from the outcome of this uncertainty.The Company has an accumulated deficit of $9,926,387 at September 30, 2011 and a comprehensive loss of $153,687 for the nine months ended September 30, 2011. 13 The sale of our ODIN personnel screening technology and THOR devices in foreign markets are dependent on the approvals of foreign governments, which are out of our control. The Company’s ODIN personnel screening device and THOR units are being marketed for sale in foreign countries. Obtaining the permission of foreign governments has been challenging and slow. Certain countries in the Middle East prohibit non-Muslims from doing business directly with their governments, and we are required to negotiate with government-authorized middle men. This adds an additional layer of bureaucracy that we must penetrate in order to sell our products. Additionally, selling THOR outside the United States requires an export license from the Department of State. The Department of State may decline to issue such licenses, especially for sales to certain countries. Personal privacy concerns may impact sales of ODIN in the United States. Personal privacy issues may impact sales of ODIN in the United States and certain other countries. This is because the prototype ODIN provides a near medical quality image that reveals the contours of the person being scanned. In February 2011, the Transportation Security Administration announced that it was testing new software on its advanced imaging technology machines that enhances privacy by eliminating passenger-specific images and instead auto-detects potential threat items and indicates their location on a generic outline of a person. We have not yet developed software of that type for ODIN. Even though the transmission X-ray and near medical quality image generated by ODIN may be useful in safeguarding our airways against threats posed by garment and implant bombs, there is no guaranty that concerns over personal privacy issues will not cause potential customers to not consider purchasing and utilizing ODIN. Delays in the introduction of THOR and ODIN may have significantly impacted our ability to compete for market share for these technologies. Because we have not sold any THOR or ODIN units, other vendors of less sophisticated but competing screening technologies may be selling their products and limiting our potential market share. Due to budgetary concerns or other factors, such customers may not be interested in purchasing THOR or ODIN units when they become available until their existing units are retired. This may impact our ability to penetrate the screening technology market when we are ready to do so. Because we do not have an exclusive license to develop or market or distribute “Express Inspection” using our private label “ODIN”, we compete against the manufacturer and possibly other competitors who may have units with similar functionality and may be redeveloping them for commercial use. The manufacturer of the whole body scanner called “Express Inspection,” which offers similar functionality to ODIN, is in Russia. To our knowledge, no other person or entity outside of Russia or China possesses an Express Inspection unit or possesses an exclusive license to develop or distribute this product in any geographic region other than the Russian Federation or China. Nevertheless, we do not have any exclusive rights with respect to Express Inspection, and it is possible that potential competitors could acquire and develop an Express Inspection unit and compete against us. We have encountered one instance where the Express Inspection manufacturer directly competed with us for an ODIN purchase and sale contract. Because our sales of Aerospace Products are concentrated among a few customers, our sales levels could dramatically drop on short or no notice. With sales limited to a few customers, one customer constituting the majority of sales, the Company’s sales volume is vulnerable to drastic shifts should one or more customers sever the business relationship. We face aggressive competition in many areas of business. If we do not compete effectively, our business will be harmed. We expect to face aggressive competition from numerous competitors with respect to both THOR and ODIN. In both cases, competition is likely to be based primarily on such factors as product performance, functionality and quality, cost, prior customer relationships, technological capabilities of the product, price, certification by government authorities, compliance with procurement specifications, local market presence and breadth of sales and service organization. We may not be able to compete effectively with all of our competitors. In addition to existing competitors, new competitors may emerge, and THOR and/or ODIN may be threatened by new technologies or market trends that reduce the value of these products. 14 Demand for our products may not materialize or continue. The September11, 2001 terrorist attacks, the war on terror, and the creation of the U.S. Department of Homeland Security have created increased interest in and demand for security and inspection systems and products. However, we are not certain whether the level of demand will continue to be as high as it is now. We do not know what solutions will continue to be adopted by the U.S. Department of Homeland Security, the U.S. Department of Defense, and similar agencies in other countries and whether our products will be a part of those solutions. Additionally, should our products be considered as a part of the future security solutions, it is unclear what the level may be and how quickly funding to purchase our products may be made available. These factors may adversely impact us and create unpredictability in revenues and operating results. If operators of our security and inspection systems fail to detect weapons, explosives or other devices that are used to commit a terrorist act, we could be exposed to product liability and related claims for which we may not have adequate insurance coverage. Our business exposes us to potential product liability risks from the development, manufacturing, and sale of THOR and ODIN. Our prospective customers will use our products to help them detect items that could be used in performing terrorist acts or other crimes. ODIN may require that an operator interpret an image of suspicious items within a bag, parcel, container or other vessel, and the training, reliability and competence of the operator will be crucial to the detection of suspicious items. We could be held liable if an operator using our equipment failed to detect a suspicious item that was used in a terrorist act or other crime. Furthermore, both THOR and ODIN are advanced mechanical and electronic devices and therefore can malfunction. In addition, there are also many other factors beyond our control that could lead to liability claims should an act of terrorism occur. It is very difficult to obtain commercial insurance against the risk of such liability. It is very likely that, should we be found liable following a major act of terrorism, our insurance would not fully cover the claims for damages. Our revenues are dependent on orders of security and inspection systems, which may have lengthy and unpredictable sales cycles. Our sales of THOR and ODIN units may often depend upon the decision of governmental agencies to upgrade or expand existing airports, border crossing inspection sites, seaport inspection sites and other security installations. Any such sales may be subject to delays, lobbying pressures, political forces, procedural requirements, and other uncertainties and conditions that are inherent in the government procurement process. We are dependent on key personnel, specifically Louis J. Brothers and Larry K. Wilhide, and have no employment agreements with them. We are a company with key employees and are dependent on the services of Louis J. Brothers, our president, chief executive officer and chief financial officer, and Larry K. Wilhide, our vice-president. Messrs. Brothers and Wilhide are equal shareholders and their combined voting rights are equal to 62.5% of our outstanding common stock. We do not have employment agreements with them, and losing either of their services would likely have an adverse effect on our ability to conduct business. Messrs. Brothers and Wilhide serve as officers and directors of the Company. Messrs. Brothers and Wilhide are our founders. Both men have contributed to the survival and growth of the Company for fifteen years. Mr. Brothers’ government and scientific contacts are essential to the Company’s ability to diversify its product line, including our ability to license, develop, and market future additional products unrelated to the THOR technology. Mr. Wilhide’s engineering and drafting capabilities are essential to our ability to manufacture the technology that we license or develop. Therefore, there is a risk that if either Mr. Brothers or Mr. Wilhide left the Company, the Company may not survive. 15 Our success depends on our ability to attract and retain key employees in order to support our existing business and future expansion. We continue to actively recruit qualified candidates to fill key positions within the Company. There is substantial competition for experienced personnel. We will compete for experienced personnel with companies who have substantially greater financial resources than we do. If we fail to attract, motivate and retain qualified personnel, it could harm our business and limit our ability to be successful. We cannot predict our future capital needs and may not be able to secure additional funding. We may need to raise additional funds within the next twelve months in order to fund our installation of manufacturing facilities and distribution network. If we are unable toachieve sufficient free cash flow from sales of Aerospace Products, customer deposits or other sources, we will likely need to raise additional funds through the sale of equity securities, or debt convertible to equity securities, to public or private investors, which could result in a dilution of ownership interests by the holders of our common stock. Also, we cannot assure you that we will be able to obtain the funding we deem necessary to sustain our operations. Other than the Lincoln Park financing transaction, we have no plans with respect to the possible acquisition of additional financing. In October 2011, we entered into the Purchase Agreement with Lincoln Park, pursuant to which Lincoln Park has purchased 300,000 shares of our common stock, for total consideration of $250,000 and under which we may direct Lincoln Park to purchase up to an additional $20,000,000 worth of shares of our common stock until April 1, 2014, once the registration statement of which this prospectus forms a part has been declared effective by the SEC.If we make sales of our common stock under the Purchase Agreement, we would be able to fund our operations for a longer period of time.However, the extent to which we will rely on the Purchase Agreement with Lincoln Park as a source of funding will depend on a number of factors, including the prevailing market price of our common stock and volume of trading and the extent to which we are able to secure working capital from other sources. Specifically, Lincoln Park does not have the obligation to purchase any shares of our common stock on any business day that the price of our common stock is less than $0.50 per share. We are registering the resale of 6,514,154 shares by Lincoln Park pursuant to this prospectus. In the event we elect to issue more than the 6,514,154 shares offered hereby, we would be required to file a new registration statement and have it declared effective by the SEC. If obtaining sufficient funding from Lincoln Park does not occur or is prohibitively dilutive, we will need to secure another source of funding in order to satisfy our working capital needs. Should the financing we require to sustain our working capital needs be unavailable or prohibitively expensive when we require it, the consequences could be a material adverse effect on our business, operating results, financial condition and prospects. Our forecast of the period of time through which our financial resources will be adequate to support our operations is a forward-looking statement and involves risks and uncertainties, and actual results could vary as a result of a number of factors, including the factors discussed elsewhere in this prospectus. We have based this estimate on assumptions that may prove to be wrong, and we could use our available capital resources sooner than we currently expect. Additional financing may not be available to us, due to, among other things, our Company not having a sufficient credit history, income stream, profit level, asset base eligible to be collateralized, or market for its securities. If we raise additional funds by issuing equity or convertible debt securities, the percentage ownership of our existing shareholders may be reduced, and these securities may have rights superior to those of our common stock. If adequate funds are not available to satisfy either short-term or long-term capital requirements, or if planned revenues are not generated, we may be required to substantially limit our operations. 16 We may not be able to access the full amounts available under the Purchase Agreement, which could prevent us from accessing the capital we need to continue our operations which could have an adverse affect on our business. Under the Purchase Agreement, we may direct Lincoln Park to purchase up to $20,250,000 worth of shares of our common stock until April 1, 2014. On any trading day selected by us, we may sell to Lincoln Park up to $150,000 of common stock by delivering a purchase notice to Lincoln Park. The Purchase Price of such shares is equal to the lesser of: (i)the lowest sale price of our common stock on the purchase date; or (ii)the arithmetic average of the three lowest closing sale prices for our common stock during the twelve consecutive trading days ending on the trading day immediately preceding the purchase date. Lincoln Park does not have the right or the obligation to purchase any shares of our common stock on any business day that the market price of our common stock is less than $0.50. To the extent that the market price of our common stock is below $0.50 per share on a trading day, we would not receive any proceeds under the Purchase Agreement for that day. If the market price of our common stock is not below $4.00 per share, our sales will be limited to up to $500,000 of our common stock on each purchase date. If the market price of our common stock is not below $2.25 per share, our sales will be limited to up to $300,000 of our common stock on each purchase date. If the market price of our common stock is not below $1.90 per share, our sales will be limited to up to $250,000 of our common stock on each purchase date. If the market price of our common stock is not below $1.50 per share, our sales will be limited to up to $200,000 of our common stock on each purchase date. Depending on the prevailing market price of our common stock, we may not be able to sell shares to Lincoln Park for the maximum $20,250,000 over the term of the Purchase Agreement. In addition, we are only registering 6,514,154 shares of our common stock under this prospectus. Assuming a purchase price of $0.87 per share, the closing sale price of our common stock on December 27, 2011, and the issuance to Lincoln Park of 6,514,154 purchase shares, which would be comprised of 5,900,000 shares purchased at the assumed price of $0.87 per share, the 300,000 initial purchase shares for consideration of $250,000 and 314,154 shares issued as commitment shares for no additional consideration, the proceeds to us would only be $5,383,000.In the event we elect to issue more than 6,514,154 shares, we would be required to file a new registration statement and have it declared effective by the SEC. The sale of shares of our common stock to Lincoln Park under the Purchase Agreement may cause substantial dilution to our existing stockholders and could cause the price of our common stock to decline. Under the Purchase Agreement, we may sell to Lincoln Park, from time to time and under certain circumstances, up to $20,250,000 of our common stock.Lincoln Park has purchased 300,000 shares of our common stock for total consideration of $250,000. We do not have the right to commence any additional sales of our shares to Lincoln Park under the Purchase Agreement until the SEC has declared effective the resale registration statement of which this prospectus forms a part. After the SEC has declared effective the resale registration statement, until April 1, 2014, generally, we have the right, but no obligation, to direct Lincoln Park to periodically purchase up to an additional $20,000,000 of our common stock in specific amounts under certain conditions, which periodic purchase amounts can be increased under specified circumstances.We also issued to Lincoln Park 314,154 shares of common stock as a fee for Lincoln Park’s commitment to purchase our shares. Depending upon market liquidity at the time, sales of shares of our common stock to Lincoln Park may cause the trading price of our common stock to decline. Lincoln Park may ultimately purchase all or some of the $20,250,000 of common stock, and after it has acquired shares, Lincoln Park may sell all, some or none of those shares. Therefore, sales to Lincoln Park by us could result in substantial dilution to the interests of other holders of our common stock. The sale of a substantial number of shares of our common stock to Lincoln Park, or the anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. However, we have the right to control the timing and amount of any sales of our shares to Lincoln Park, and the Purchase Agreement may be terminated by us at any time at our discretion without any cost to us. The exercise of options and warrants and other issuances of shares of common stock or securities convertible into common stock will dilute your interest. As of the date of this prospectus, there are outstanding options to purchase an aggregate of 4,050,000 shares of our common stock at exercise prices ranging from $1.35 per share to $1.49 per share and outstanding warrants to purchase 2,728,574 shares of our common stock at a weighted average exercise price of $0.20 per share and 410,000 shares of our common stock at a weighted average exercise price of $1.09 per share. The exercise of options and warrants at prices below the market price of our common stock could adversely affect the price of shares of our common stock. Additional dilution may result from the issuance of shares of our capital stock in connection with any collaborations (although none are contemplated at this time) or in connection with other financing efforts, including pursuant to the Purchase Agreement with Lincoln Park. 17 Any issuance of our common stock that is not made solely to then-existing stockholders proportionate to their interests, such as in the case of a stock dividend or stock split, will result in dilution to each stockholder by reducing his, her or its percentage ownership of the total outstanding shares. Moreover, if we issue options or warrants to purchase our common stock in the future and those options or warrants are exercised or we issue restricted stock, stockholders may experience further dilution. Holders of shares of our common stock have no preemptive rights that entitle them to purchase their pro rata share of any offering of shares of any class or series. You will experience immediate dilution in the book value per share of the common stock you purchase. Because the price per share of our common stock being offered is likely to be substantially higher than the book value per share of our common stock, you will suffer substantial dilution in the net tangible book value of the common stock you purchase in this offering. Based on the assumed minimum allowed offering price of $0.50 per share in this offering and a pro forma net tangible book value per share of our common stock of $0.03 as of September 30, 2011, if you purchase securities in this offering, you will suffer immediate and substantial dilution of $0.43 per share in the net tangible book value of the common stock purchased. See “Dilution” on page 29 for a more detailed discussion of the dilution you will incur in connection with this offering. Management will have broad discretion as to the use of the proceeds from sales under the Purchase Agreement, and we may not use the proceeds effectively which could have a materially adverse affect on our business. We have not designated any portion of the proceeds from sales to Lincoln Park under the Purchase Agreement to be used for any particular purpose. Accordingly, our management will have broad discretion as to the application of the proceeds from any such sales and could spend the proceeds in ways that do not necessarily improve our operating results or enhance the value of our common stock. The Costs to Produce and Operate THOR, and the Price at which We May Be Able to Sell it are Uncertain We have never built nor have we operated a THOR unit in the United States. While we believe that the materials, technology and labor needed to build a unit will be available at commercially reasonable costs, we do not know for certain just what the total cost will be. In addition, we do not know just what the operating costs of a THOR unit will be. We anticipate that we will be able to get a better understanding of those items as the IAC (under the CSA framework referenced above) continues to build and ultimately operate a unit.In addition, while we believe that the benefits offered by THOR will be both unique and of great value so customers will not be particularly price sensitive, we do not know whether we will be able to sell THOR units at a reasonable profit in excess of our costs. If we are not able to successfully protect our intellectual property, our ability to capitalize on the value of the THOR technology may be impaired. We do not own the THOR technology, and our ability to use and capitalize on the value of the THOR technology depends on entirely on our rights to do so under the LLNL License, which conveys rights to patents resulting from two United States Provisional Patent Applications. There is no guarantee that any patents will be issued and the patents, if issued, may not provide the Company with sufficient protection to prevent competitors from engineering around them. Even though we believe that there is no competitor currently close to being able to introduce a security technology with the capability and accuracy of the THOR technology, it is possible that imitators may appear who may create adaptive technologies that achieve similar results to THOR. It is also possible that LLNL, as the owner of the THOR technology under the CRADA, under certain circumstances may provide a third party with a license to utilize the THOR technology. 18 Moreover, the LLNL License provides that (i) the United States government and its agencies retain a nonexclusive, nontransferable, irrevocable paid-up license to practice or have practiced for or on behalf of the government the THOR technology throughout the world; and (ii) the US D.O.E. retains march-in rights with respect to the THOR technology. According to the US D.O.E., such march-in rights have never been exercised. We have tried to minimize the deconstruction and adaptation of the THOR technology by potential competitors. Our products and technologies may not qualify for protection under the SAFETY Act. Under the “SAFETY Act” provisions of The Homeland Security Act of 2002, the federal government provides liability limitations and the “government contractor” defense applies if the Department of Homeland Security “designates” or “certifies” technologies or products as “qualified anti-terrorism technologies,” and if certain other conditions apply. We may seek to qualify some or all of our products and technologies under the SAFETY Act’s provisions in order to obtain such liability protections, but there is no guarantee that the U.S. Department of Homeland Security will designate or certify our products and technologies as a qualified anti-terrorism technology. To the extent we sell products not designated as qualified anti-terrorism technology, we will not be entitled to the benefit of the SAFETY Act’s cap on tort liability or U.S. government indemnification. Any indemnification that the U.S. government may provide may not cover certain potential claims. Future climate change regulation could result in increased operating costs, affect the demand for our products or affect the ability of our critical suppliers to meet our needs. The Company has followed the current debate over climate change and the related policy discussion and prospective legislation. The potential challenges for the Company that climate change policy and legislation may pose have been reviewed by the Company. Any such challenges are heavily dependent on the nature and degree of climate change legislation and the extent to which it applies to our industry. At this time, the Company cannot predict the ultimate impact of climate change and climate change legislation on the Company’s operations. Further, when or if these impacts may occur cannot be assessed until scientific analysis and legislative policy are more developed and specific legislative proposals begin to take shape. Any laws or regulations that may be adopted to restrict or reduce emissions of greenhouse gas could require us to incur increased operating costs, and could have an adverse effect on demand for our products. In addition, the price and availability of certain of the raw materials that we use could vary in the future as a result of environmental laws and regulations affecting our suppliers. An increase in the price of our raw materials or a decline in their availability could adversely affect our operating margins or result in reduced demand for our products. We do Business Outside of the United States Which Subjects Us to Risks Associated with International Activities. All sales of our aerospace products are to customers outside the United States. We also expect that there may be substantial markets outside the United States for sales of our ODIN and THOR products. Prospective customers for ODIN and THOR include foreign governments. The future success of our international operations may also be adversely affected by risks associated with international activities, including economic and labor conditions, political instability, risk of war, expropriation, termination, renegotiation or modification of existing contracts, tax laws (including host-country import-export, excise and income taxes and United States taxes on foreign subsidiaries). Changes in exchange rates may also adversely affect our future results of operations and financial condition. In addition, to the extent we engage in operations and activities outside the United States, we are subject to the Foreign Corrupt Practices Act (“FCPA”), which generally prohibits U.S. companies and their intermediaries from making corrupt payments to foreign officials or their agents for the purpose of obtaining or keeping business or otherwise obtaining favorable treatment, and requires companies to maintain adequate record-keeping and internal accounting practices to accurately reflect the transactions of the company.The FCPA applies to companies, individual directors, officers, employees and agents.Under the FCPA, U.S. companies may be held liable for actions taken by strategic or local partners or representatives. Violation of the FCPA could result in substantial civil and/or criminal penalties. 19 While we do not believe that we have violated the FCPA, if the SEC and/or the Department of Justice (“DOJ”) conclude that we have, they could assert that there have been multiple violations of the FCPA, which could lead to multiple fines.The amount of any fines or monetary penalties would depend on, among other factors, the amount, timing, nature and scope of any improper payments, whether any such payments were authorized by or made with knowledge of the Company or its affiliates, the amount of gross pecuniary gain or loss involved, and the level of cooperation provided to the government authorities during the investigations.Negotiated dispositions of these types of violations also frequently result in an acknowledgement of wrongdoing by the entity and the appointment of a monitor on terms agreed upon with the SEC and DOJ to review and monitor current and future business practices, including the retention of agents, with the goal of assuring future FCPA compliance.Other potential consequences could be significant and include suspension or debarment of our ability to contract with governmental agencies of the United States and of foreign countries.Any determination that we have violated the FCPA could result in sanctions that could have a material adverse effect on our business, prospects, operations, financial condition and cash flow. The Board Of Directors Has Received A “Demand for Action” Letter Demanding The Board Be Reorganized And Other Relief. On April 24, 2011, the Company and its Board of Directors received a letter entitled “Demand for Action” wherein an attorney representing a class of shareholders alleges facts to support the following claims:“Fraudulent Misrepresentation and Concealments in Violation of §10(b) of the Securities Exchange Act of 1934 and S.E.C. Rule 10b-5,” “Selective Disclosure of, and Failure to Disclose, Material Information, In Violation of Regulation FD”; and “Breaches of Fiduciary Duty”.The letter does not request any monetary damages, but rather seeks a reduction in the number of Board of Directors seats from seven to six, the appointment of three “Independent Directors” and a requirement that the Board must approve all “material decisions in the Company.”The letter further demands the Company hire “an investor / public relations firm,” a CFO experienced in “Wall Street investor relations” and other personnel, along with rescission of options granted to Messrs. Brothers and Wilhide.The Company’s counsel has responded to the letter and requested more information to enable the Board of Directors to investigate the factual allegations claimed in the letter. Such information has not been received.In subsequent correspondence, the attorney indicated that damages in excess of $10 million will be sought in litigation. On June 30, 2011, the Company received a letter from the attorney stating that the Company’s in-house and outside counsel allegedly failed to transmit the April 24, 2011 demand letter to the Board of Directors and demanded that outside counsel recuse himself.The email further states that outside counsel and the Company “have until Tuesday, July 5, 2011 to explain yourselves to me, and for VLYF to advise whether and how VLYF is addressing the matters at issue.”The Company through outside counsel responded on July 5, 2011 indicating that the Board of Directors had in fact been informed of the demand letter and that the Board of Directors has not been able to reach any decisions because the Company’s request for additional information has been ignored.To date, no lawsuit has been filed, although the Company can offer no assurances that no lawsuit will be filed in the future. Risks Related to Investment We expect the price of our common stock to be volatile. As a result, investors could suffer greater market losses than they might experience with a more stable stock. The stock markets generally, and the Over-The-Counter (“OTC”) Bulletin Board in particular, have experienced extreme price and volume fluctuations that are often unrelated and disproportionate to the operating performance of a particular company. For example, since the beginning of 2011 our stock went from a high price of about $1.60 per share to a low price of approximately $0.66 per share and closed on December 27, 2011 at$0.87 per share. Certain shareholders have expressed concern over the marked decline in the stock price. These market fluctuations, as well as general economic, political and market conditions such as recessions or interest rate or international currency fluctuations, may adversely affect the market for the common stock of the Company. In the past, class action litigation has often been brought against companies after periods of volatility in the market price of their securities. If such a class action suit is brought against the Company, it could result in substantial costs and a diversion of management’s attention and resources, which would hurt business operations. 20 Our stock value is dependent on our ability to generate net cash flows. A large portion of any potential return on our common stock will be dependent on our ability to generate net cash flows. If we cannot operate our business at a net profit, there will be no return on shareholders’ equity, and this could result in a loss of share value. No assurance can be given that we will be able to operate at a net profit now or in the future. Our common stock value may decline after the exercise of warrants or from the Company’s future capital raising events. As of December 27, 2011, there are 1,428,574 Class D warrants, 1,300,000 Class F warrants and an additional 410,000 warrants for our common shares outstanding that remain unexercised.It is our belief that warrant holders may begin to exercise their warrants and sell their underlying shares at such time (if any): when the Company begins selling its ODIN units, when the Company receives its first contract to sell THOR LVX units; or upon the occurrence of other factors triggering warrant exercises, provided that the price of our common stock exceeds the strike price on outstanding warrants. Regardless of the conditions or events that trigger the exercise of the warrants, if a large warrant exercise event occurs, there will certainly be an increase in supply of our common stock available and a corresponding downward pressure on our stock price.The sales may also make it more difficult for the Company or its investors to sell current securities in the future at a time and price that the Company or its current investors deem acceptable or even to sell such securities at all. The risk factors discussed in this “Risk Factors” section may significantly affect the market price of our stock. A low price of our stock may result in many brokerage firms declining to deal in our stock. Even if a buyer finds a broker willing to effect a transaction in our common stock, the combination of brokerage commissions, state transfer taxes, if any, and other selling costs may exceed the selling price. Further, many lending institutions will not permit the use of this stock as collateral for loans. Thus, investors may be unable to sell or otherwise realize the value of their investments in our securities. In addition to the outstanding warrants discussed above, we also previously issued a total of 3,000,000 Class A Warrants at an exercise price per share to Coast to Coast Equity Group, Inc. (“CTCEG”) as follows: 1,000,000 shares at the exercise price of $1.00 per share, 1,000,000 shares at the exercise price of $1.50 per share and 1,000,000 shares at the exercise price of $2.00 per share. CTCEG assigned its right to purchase 200,000 shares at the exercise price of $1.00 per share to a third party, who purchased 200,000 shares, leaving 2,800,000 in Class A Warrants. Those warrants expired by their terms on May 14, 2009, but CTCEG has taken the position that, along with certain related agreements, they were extended until May 14, 2010 by the Company. The Company is currently in litigation with CTCEG which includes a claim by CTCEG that the warrants did not expire until May 14, 2010 and the Company cannot provide any assurance that CTCEG will not prevail and then exercise those warrants. However, the Company believes the class A warrants expired because the Warrant Agreement was never modified in writing to extend the warrants’ expiration date, as is required by the Warrant Agreement’s terms. The financial statements included in this Form S-1 were prepared as if such warrants were no longer outstanding. If we elect to issue more than the 6,514,154 shares offered under this prospectus, which we have the right but not the obligation to do, we must first register under the Securities Act any additional shares we may elect to sell to Lincoln Park before we can sell such additional shares, which could cause substantial dilution to our shareholders. We may also enter the capital markets to raise money by selling securities. The number of shares that could be issued for our immediate capital requirements could lead to a large number of shares being placed on the market which could exert a downward trend on the price per share. If the supply created by these events exceeds the demand for purchase of the shares the market price for the shares of common stock will decline. 21 The number of shares to be made available in the registered offering could encourage short sales by third parties, which could contribute to a future decline in the price of our stock. In our circumstances, the provision of a large number of common shares to be issued upon the exercise of warrants or sold outright by existing shareholders has the potential to cause a significant downward pressure on the price of common stock, such as ours. This would be especially true if the shares being placed into the market exceeds the market’s ability to take up the increased number of shares or if the Company has not performed in such a manner to encourage additional investment in the market place. Such events could place further downward pressure on the price of the common stock. As a result of the number of shares that could be made available on the market, an opportunity exists for short sellers and others to contribute to the future decline of our stock price. Persons engaged in short-sales first sell shares that they do not own and, thereafter, purchase shares to cover their previous sales. To the extent the stock price declines between the time the person sells the shares and subsequently purchases the shares, the person engaging in short-sales will profit from the transaction, and the greater the decline in the stock price the greater the profit to the person engaging in such short-sales. If there are significant short-sales of our stock, the price decline that would result from this activity will cause our share price to decline even further, which could cause any existing shareholders of our stock to sell their shares creating additional downward pressure on the price of the shares. It is not possible to predict how much the share price may decline should a short sale occur. In the case of some companies that have been subjected to short-sales the stock price has dropped to near zero. This could happen to our securities. Our stock may be subject to significant restrictions on resale due to federal penny stock regulations. Our common stock differs from many stocks because it has been a “penny stock.” The SEC has adopted a number of rules to regulate penny stocks. These rules require that a broker or dealer, prior to entering into a transaction with a customer, must furnish certain information related to the penny stock. The information that must be disclosed includes quotes on the bid and offer, any form of compensation to be received by the broker in connection with the transaction and information related to any cash compensation paid to any person associated with the broker or dealer. These rules may affect your ability to sell our shares in any market that may develop for our stock. Should a market for our stock develop among dealers, it may be inactive. Investors in penny stocks are often unable to sell stock back to the dealer that sold it to them. The mark-ups or commissions charged by broker-dealers may be greater than any profit a seller can make. Because of large dealer spreads, investors may be unable to sell the stock immediately back to the dealer at the same price the dealer sold it to them. In some cases, the stock value may fall quickly. Investors may be unable to gain any profit from any sale of the stock, if they can sell it at all. Potential investors should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. These patterns include: · control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; 22 · excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Investors must contact a broker-dealer to trade Over-the-Counter Bulletin Board or Pink Sheet securities. As a result, investors may not be able to buy or sell our securities at the times they may wish. Even though our common stock is presently quoted on the OTC Bulletin Board, our investors may not be able to sell securities when and in the manner that they wish. Because there are no automated systems for negotiating trades on the OTC Bulletin Board, they are often conducted via telephone. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. When investors place market orders to buy or sell a specific number of shares at the current market price it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and its execution. Our warrants may not develop a trading market before their time of expiration. Onlyour common stock is traded in the over-the-counter market.We are not aware of any over-the-counter market for our warrants, although a private sale of our warrants has occurred. In the event a warrant is acquired by a new purchaser, that purchaser may not be able to resell the warrant, and, if the purchaser does not exercise the warrant before the expiration date then in effect, the purchaser will suffer a complete capital loss of his or her entire investment in the warrant. If we fail to remain current on the reporting requirements that apply to us, we could be removed from the OTC Bulletin Board, which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities. Companies with securities quoted on the OTC Bulletin Board must be reporting issuers under Section 12 of the Exchange Act, and must be current in their reports under Section 13 of the Exchange Act, in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, shares of our common stock could be removed from quotation on the OTC Bulletin Board. As a result of that removal, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. We may be exposed to potential risks relating to our internal controls over financial reporting and our ability to have our independent registered public accounting firm attest to these controls. Our independent auditors have communicated to management their findings that material weaknesses exist in our internal controls over financial reporting as follows: 1) lack of segregation of duties; 2) lack of qualified accounting personnel working as direct employees. We are investigating how best to correct the material weaknesses identified. In the event we become a so-called “accelerated filer” for SEC reporting purposes, we would be required to obtain and file with the SEC an attestation report on our internal controls from auditors. To obtain such a report, we would need to correct the material weaknesses currently identified in our internal controls. 23 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve substantial risks and uncertainties. The forward-looking statements are contained principally in the sections entitled “Prospectus Summary”, “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business” but are also contained elsewhere in this prospectus. In some cases, you can identify forward-looking statements by the words “may”, “might”, “will”, “could”, “would”, “should”, “expect”, “intend”, “plan”, “objective”, “anticipate”, “believe”, “estimate”, “predict”, “project”, “potential”, “continue” and “ongoing,” or the negative of these terms, or other comparable terminology intended to identify statements about the future. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from the information expressed or implied by these forward-looking statements. Although we believe that we have a reasonable basis for each forward-looking statement contained in this prospectus, we caution you that these statements are based on a combination of facts and factors currently known by us and our expectations of the future, about which we cannot be certain. Forward-looking statements include, but are not limited to, statements about: · Our business; · Our business strategy; · Our future operating results; · Our ability to obtain external financing; · Our understanding of our competition; · Industry and market trends; · Future capital expenditures; and · The impact of technology on our products, operations and business. In addition, you should refer to the “Risk Factors” section of this prospectus for a discussion of other important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this prospectus will prove to be accurate or that we will achieve the plans, intentions or expectations expressed or implied in our forward-looking statements. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, or at all. Any forward-looking statements we make in this prospectus speak only as of its date, and we undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. You should read this prospectus and the documents that we reference in this prospectus and have filed as exhibits to the registration statement, of which this prospectus is a part, completely and with the understanding that our actual future results may be materially different from what we expect. We qualify all of our forward-looking statements by these cautionary statements. 24 USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by Lincoln Park. We will not receive any proceeds upon the sale of shares by Lincoln Park. However, we have already received $250,000 and may receive additional proceeds of up to $20,000,000 under the Purchase Agreement with Lincoln Park, subject to the terms and conditions of the Purchase Agreement.Any proceeds that we receive from sales to Lincoln Park under the Purchase Agreement will be used for working capital and general corporate purposes. 25 CAPITALIZATION The following table sets forth our cash and cash equivalents and our capitalization as of September 30, 2011: Cash and cash equivalents $ Shareholders' equity: Common stock, 100,000,000 shares authorized, 61,320,774 shares issued and outstanding Additional paid-in capital Accumulated deficit ) Accumulated other comprehensive loss ) Total shareholders' equity Total capitalization $ The number of shares of common stock outstanding in the table above excludes, as of September 30, 2011: · Options to purchase an aggregate of 4,050,000 shares of our common stock, of which 1,320,000 have vested as of September 30, 2011, at a weighted average exercise price of $1.38 per share; · Warrants to purchase an aggregate of 2,728,574 shares of our common stock, at a weighted average exercise price of $0.20 per share; and · Warrants to purchase an aggregate of 410,000 shares of our common stock, at a weighted average exercise price of $1.09 per share, pursuant to an agreement with Wharton Capital Partners, Ltd. (“Wharton”), dated August 24, 2011. 26 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS Market For Common Equity Our common stock is currently traded under the symbol “VLYF” on the OTC Bulletin Board. The following table set forth below lists the range of high and low bids for our common stock for each fiscal quarter for the last two fiscal years. The prices in the table reflect inter-dealer prices, without retail markup, markdown or commission and may not represent actual transactions. High Low Fiscal Year Ended December 31, 2009 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Fiscal Year Ended December 31, 2010 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Fiscal Year Ended December 31, 2011 1st Quarter 2nd Quarter 3rd Quarter Holders of Common Equity As of December 27, 2011, we have a total of 62,066,928 shares of common stock outstanding, held of record by 35 shareholders, and we believe we have an additional 1,733 beneficial shareholders who hold their shares in brokerage accounts. Dividends No cash dividends have been declared or paid on our common stock to date. No restrictions, other than restrictions imposed by applicable law, limit our ability to pay dividends on our common stock. The payment of cash dividends in the future, if any, will be contingent upon our Company's revenues and earnings, if any, capital requirements and general financial condition. The payment of any dividends is within the discretion of our board of directors. Our board of director's present intention is to retain all earnings, if any, for use in our business operations and, accordingly, the board of directors does not anticipate paying any cash dividends in the foreseeable future. 27 Securities Authorized for Issuance under Equity Compensation Plans Equity Compensation Plans as of December 31, 2010 Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders - Total (1) On September 13, 2010, the Board of Directors issued 4,050,000 stock options to key employees and consultants pursuant to the 2008 Equity Incentive Plan previously approved by the stockholders. 28 DILUTION Investors who purchase our common stock will be diluted to the extent of the difference between the public offering price per share of our common stock and the pro forma as adjusted net tangible book value per share of our common stock immediately after this offering. Net tangible book value per share is determined by dividing our total tangible assets less total liabilities by the number of outstanding shares of our common stock. As of September 30, 2011, we had a net tangible book value of $1,541,132, or approximately $0.03 per share of common stock. Dilution in net tangible book value per share represents the difference between the amount per share paid by purchasers of common stock in this offering, assuming a purchase price of $0.50 per share, which is the minimum purchase price at which shares can be sold under the Purchase Agreement, and the pro forma as adjusted net tangible book value per share of common stock immediately after the completion of this offering. After giving effect to our assumed receipt of $3,058,384 in estimated proceeds from the sale of 6,200,000 additional purchase shares of common stock issuable under the Purchase Agreement and registered in this offering (assuming a purchase price of $0.50 per share, offering expenses of $141,616, and assuming all such sales and issuances were made on September 30, 2011), our pro forma as adjusted net tangible book value as of September 30, 2011 would have been approximately $1,541,132, or $0.03 per share. This would represent an immediate increase in the net tangible book value of $0.04 per share to existing shareholders attributable to this offering. The following table illustrates this per share dilution: Assumed public offering price per share of common stock (minimum price allowed) $ As adjusted net tangible book value per share as of September 30, 2011 $ Increase in as adjusted net tangible book value per share attributable to this offering $ Pro forma net tangible book value per share after this offering $ Dilution per share to new investors $ To the extent that we sell more or less than $3,058,384 worth of shares under the Purchase Agreement, or to the extent that some or all sales are made at prices in excess of the minimum allowable purchase price of $0.50 per share, then the dilution reflected in the table above will differ. The above table is based on 62,066,928 shares of our common stock outstanding as of September 30, 2011, adjusted for the assumed sale of $3,058,384 in shares to Lincoln Park under the Purchase Agreement at the assumed minimum purchase price described above. In addition, the calculations in the foregoing table do not take into account, as of September 30, 2011: · Options to purchase an aggregate of 4,050,000 shares of our common stock, of which 1,320,000 have vested as of September 30, 2011, at a weighted average exercise price of $1.38 per share; · Warrants to purchase an aggregate of 2,728,574 shares of our common stock, at a weighted average exercise price of $0.20 per share; and · Warrants to purchase an aggregate of 410,000 shares of our common stock, at a weighted average exercise price of $1.09 per share, pursuant to an agreement with Wharton, dated August 24, 2011. To the extent that options or warrants are exercised, new options are issued under our equity benefit plans, or we issue additional shares of common stock in the future, there may be further dilution to investors participating in this offering. In addition, we may choose to raise additional capital because of market conditions or strategic considerations, even if we believe that we have sufficient funds for our current or future operating plans. If we raise additional capital through the sale of equity or convertible debt securities, the issuance of these securities could result in further dilution to our shareholders. 29 SELECTED FINANCIAL DATA You should read the following selected financial data together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and accompanying notes included later in this prospectus. The selected financial data in this section is not intended to replace our financial statements and the accompanying notes. We have derived the selected balance sheet data as of December31, 2010 and 2009 and the selected statement of operations data for the years ended December31, 2010 and 2009 from our audited financial statements that are included in this prospectus. We have derived the selected balance sheet data as of December31, 2008, 2007 and 2006 and the selected statement of operations data for the years ended December31, 2008, 2007 and 2006 from our audited financial statements that are not included in this prospectus. We have derived the selected statement of operations data for the nine months ended September 30, 2011 and 2010 and the selected balance sheet data as of September 30, 2011 from our unaudited financial statements that are included in this prospectus. Our historical results are not necessarily indicative of the results to be expected in any future period. Nine Months Ended Year ended December 31, September 30, (unaudited) (unaudited) (as restated) Statement of Operations Data: NET SALES $ $ - $ $ COST OF SALES - GROSS PROFIT - COSTS AND EXPENSES Loss on shipped inventory - Research and development - Selling and administrative Share based payments Warrant expense - INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) NET LOSS ) OTHER COMPREHENSIVE GAIN (LOSS) ) - ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) $ ) $ ) $ ) Basic and Diluted Loss per share $ ) $ ) $ ) $ ) $ ) $ $ ) Basis and Diluted Weighted Average Number of Shares 30 As of Balance Sheet Data: As of December 31, September 30, (unaudited) Current Assets $ $ Property and equipment - net Other assets Intangible assets - net - - TOTAL ASSETS $ TOTAL LIABILITIES $ TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 31 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis of our financial condition and results of our operations together with our financial statements and the related notes to those statements included later in this prospectus. In addition to historical financial information, this discussion contains forward-looking statements reflecting our current plans, estimates, beliefs and expectations that involve risks and uncertainties. As a result of many important factors, particularly those set forth under “Special Note Regarding Forward-Looking Statements” and “Risk Factors”.Our actual results and the timing of events may differ materially from those anticipated in these forward-looking statements. Overview The Company has positioned itself to develop and commercialize advanced technologies. Between 1996 and 2011, the Company won numerous contracts to produce various momentum wheels and other mechanical devices for special applications, some in aerospace.Historically, and in 2011, all of the Company’s sales have been derived from these momentum wheels and other mechanical devices.The Company purchases components from a variety of sources and engages in direct selling to its customers. Since September 11, 2001 the Company has focused much of its energy on the development and commercialization of its counter-terrorism products. These products consist of an advanced detection capability for illicit narcotics, explosives, and bio-chemical weapons hidden in cargo containers, the THOR LVX photonuclear detection system, and a passenger weapons scanning device, ODIN. The development of the THOR advanced explosives detection system was completed in Russia in 2009.We are currently focused on being able to assemble a demonstration unit to further our efforts in marketing, manufacturing and distribution of THOR in the United States and other countries. Liquidity and Capital Resources Between January 1, 2011 and September 30, 2011, our capital requirements have largely been met through sales of products other than THOR or ODIN.We recorded sales of $11,337,017 from the sale of various aerospace products and other mechanical devices from January 1, 2011 and September 30, 2011.We anticipate that income from sales of such products will be sufficient to finance our ongoing operating requirements in 2011.To the extent wemake sales of ODIN or THOR systems during the next several months, weexpect to negotiate customer deposits sufficient to provide us with the working capital needed to build the related systems. However, there are no assurances this will occur.The increase in accounts payable and accrued expenses during the third quarter of 2011 resulted from a delayed payment by one of our customers due to the earthquake in Japan during the first quarter of 2011 as well as other supplier problems encountered causing shipment delays.The delayed customer payment required the Company to seek extended payment terms from vendors, which were granted.With respect to the Company no longer requiring advanced payment from customers, the effect on liquidity is offset by vendors granting the Company extended payment terms.In addition, to the extent we may need additional working capital, we may decide to exercise our rights under our $20.25 million Purchase Agreement with Lincoln Park. Lincoln Park initially purchased 300,000 shares of our common stock for $250,000 under the Purchase Agreement.We also entered into a registration rights agreement with Lincoln Park whereby we agreed to file a registration statement related to the transaction with the SEC covering the shares that may be issued to Lincoln Park under the Purchase Agreement.After the SEC has declared effective the registration statement related to the transaction, we have the right, in our sole discretion, until April 1, 2014 to sell up to an additional $20 million of our common stock to Lincoln Park in amounts up to $500,000 per sale, depending on certain conditions as set forth in the Purchase Agreement. There are no upper limits to the price Lincoln Park may pay to purchase our common stock and the purchase price of the shares related to the $20 million of additional future funding will be based on the prevailing market prices of the Company’s shares immediately preceding the time of sales without any fixed discount, with the Company controlling the timing and amount of any future sales, if any, of shares to Lincoln Park.Lincoln Park shall not have the right or the obligation to purchase any shares of our common stock on any business day that the price of our common stock is below the floor price as set forth in the Purchase Agreement. 32 The following liquidity events describe the amounts and sources of our capital resources and describe how we have paid our expenses. For the nine months ended September 30, 2011, we had negative cash flows from operations due primarily to changes in accounts receivable and inventories. We had an increase in accounts receivable of $2,514,774 that was due to a longer than anticipated collection from our customers, an increase in inventories of $1,567,751, and a reduction in advance payments received from customers which had negative impacts on our cash flows. We expect cash flows from operations to improve in 2012 as cash receipts from customers and cash payments to vendors will be more correlated due to the extended payment terms we have received from vendors.From October 1, 2011 through December 9, 2011, the Company has collected $4,279,405 of the outstanding accounts receivable balance of $4,506,676 at September 30, 2011. The accounts receivables balance 180 days past due at September 30, 2011 was $428,145 and $389,475 has been collected as of December 9, 2011.The remainder is due from a longstanding customer with a history of complete payment. The cumulative sales for the nine month period ended September 30, 2011 to the customer with the outstanding receivable balance were $10,207,077. From October 1, 2011 through December 9, 2011, the Company has paid $3,031,799 of the outstanding accounts payable balance of $5,910,711 at September 30, 2011.Further, we believe our cash and investment reserves are satisfactory to fund any potential operating shortfalls. We have incurred losses for the past two fiscal years and had comprehensive loss of $153,687 for the nine months ended September 30, 2011. Historically, we have relied on gross profit from revenues, debt financing and sales of our common stock to satisfy our cash requirements. For the nine months ended September 30, 2011, we received cash proceeds of $5,995,647 from sales of various products and $1,964,182 from accounts receivable outstanding at December 31, 2010.Our cash outflows for the nine months consisted of net inventory purchases of $1,577,959, marketable securities purchases of $15,412, investment in patent license of $40,000, equipment purchases of $45,483, and repayment to shareholder of $124,846. For the nine months ended September 30, 2010, we received cash proceeds of $11,790,688 from sales of various products, $1,058,439 from customer deposits, and $245,714 from amounts paid to exercise warrants resulting in the issuance of common stock.Our cash outflows for the nine months consisted of net inventory purchases of $634,906, marketable securities purchases of $500,000, equipment purchases of $121,280, repayment of convertible debenture of $42,000 and repayment to shareholder of $24,450. While our customer base is limited, so is the number of competing suppliers worldwide.We believe that we have developed a reputation with our customers of delivering high quality products on time and at competitive prices.While we cannot be certain they will remain customers, we believe that our current relationship with our customers will continue.We also believe the market for our specific products will grow in the future based on customer feedback regarding future expectations. For the year ended December 31, 2010, we had negative cash flows from operations due primarily to changes in accounts receivable and inventories. We had an increase in accounts receivable of $1,892,782 that was due to a longer than anticipated collection from our customers and an increase in inventories of $848,652 which had negative impacts on our cash flows while an increase in accounts payables of 865,395 and an increase in advance payments received from customers which had negative impacts on our cash flows.As of December 9, 2011, the Company has collected $1,964,182 of the outstanding accounts receivable balance of $1,991,902 at December 31, 2010. The accounts receivables balance 180 days past due at December 31, 2010 was $-0-The remainder is due from a longstanding customer with a history of complete payment. The cumulative sales for the year ended December 31, 2010 to the customer with the outstanding receivable balance were $14,534,359. The Company had paid $2,009,425 of the outstanding accounts payable balance of $2,029,425 at December 31, 2010. For the year ended December 31, 2009, we had positive cash flows from operations due primarily to changes in accounts payable and deferred revenue. We had an increase in accounts payable of $970,746 that was due to payments of $956,000 to vendors which took place on January 14, 2010 and increase deferred revenues of $858,400 which had positive impacts on our cash flows.As of December 9, 2011, the Company had collected $99,120 of the outstanding accounts receivable balance of $99,120 at December 31, 2009.The Company had paid $1,197,603 of the outstanding accounts payable balance of $1,217,603 at December 31, 2009. 33 Between January 1, 2010 and December 31, 2010, our capital requirements were largely met through sales of products other than THOR or ODIN.We recorded sales of $18,675,269 from the sale of various products in 2010. We anticipated that income from sales of such products will be sufficient to finance our ongoing capital requirements in 2011. Between January 1, 2009 and December 31, 2009, our capital requirements were largely met through sales of securities and sales of products other than THOR or ODIN.We recorded sales of $3,202,815 from the sale of various products in 2009. We anticipated that income from sales of such products would be sufficient to finance our ongoing capital requirements in 2010. We incurred losses for the past two fiscal years and had a comprehensive loss of $1,481,029 for the year ended December 31, 2010. Historically, we have relied on gross profit from revenues, debt financing and sales of our common stock to satisfy our cash requirements. For the year ended December 31, 2010, we received cash proceeds of $16,782,487 from sales of various products and $335,365 from customer deposits and $245,714 from amounts paid to exercise warrants resulting in the issuance of common stock.Our cash outflows for the year consisted of net increase of accounts receivable of $1,892,782, net inventory purchases of $848,652, net decrease of prepaid expenses of $56,433, marketable securities purchases of $508,442, equipment purchases of $131,114, repayment of convertible debt of $42,000 and repayment to shareholder of $91,712. For the year ended December 31, 2009, we received cash proceeds of $3,103,615 from sales of various products, net inventory reduction of 73,700, net decrease of prepaid expenses of $98,717, $335,365 from customer deposits, and $337,000 from sales of our common stock.Our cash outflows for the year consisted of net increase of accounts receivable of $89,628, equipment purchases of $3,196, and repayment to shareholder of $110,000. For the year ended December 31, 2010 we issued 6,631,854 shares of our common stock primarily as the result of the exercise of previously issued warrants and note conversions. For the year ended December 31, 2009 we issued 3,273,571 shares of our common stock. Commitments and Contingent Liabilities The Company leases office and warehouse spaces in Covington, KY and Erlanger, KY under five-year and 12 month non-cancelable operating leases, expiringAugust 2011 and December 2011, respectively.The office lease was extended for an additional five years and six months until February 28, 2017.Base rent is $5,940 per month. At September 30, 2011, future minimum payments for operating leases related to our office and manufacturing facilities were $261,306 through February 2017. Our total current liabilities increased to $6,542,062 at September 30, 2011 compared to $3,378,922 at December 31, 2010. Our total current liabilities at September 30, 2011 included accounts payableof $5,910,711, accrued expenses of $300,000, and deferred revenue of $331,351 compared to our total current liabilities at December 31, 2010 included accounts payableof $2,029,425, accrued expenses of $30,886, deferred revenue of $1,193,765 and due to shareholder of $124,846. Our total current liabilities increased to $3,378,922 at December 31, 2010 compared to $2,334,561 at December 31, 2009. Our total current liabilities at December 31, 2010 included accounts payable of $2,029,425, accrued expenses of $30,886, deferred revenue of $1,193,765, and a loan from shareholder of $124,846. Results of Operations The following discussions are based on the audited condensed consolidated financial statements for the years ended December 31, 2010 and 2009 and the unaudited condensed consolidated financial statements for the three and nine months ended September 30, 2011 and 2010 ofValley Forge Composite Technologiesand its subsidiaries. These charts and discussions summarize our financial statements for such periods, and should be read in conjunction with the financial statements, and notes thereto. 34 SUMMARY COMPARISON OPERATING RESULTS THREE MONTHS ENDED SEP 30, 2011 THREE MONTHS ENDED SEP 30, 2010 NINE MONTHS ENDED SEP 30, 2011 NINE MONTHS ENDED SEP 30, 2010 (as restated) (as restated) Gross profit $ Total operating expenses Income (loss) from operations ) ) ) Total other income (expense) Net loss ) Other comprehensive income (loss) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) For the three months ended September 30, 2011, the Company’s decrease in revenues is related to a decrease in momentum wheel sales primarily due to a supplier having production problems, preventing the Company from completing certain orders.This also negatively impacted our sales for the nine months ended September 30, 2011.Sales, primarily for momentum wheels, were $11,337,017 and $12,882,461 for the nine months ended September 30, 2011 and 2010.All of these sales were concentrated among a few customers.The Company’s supplier problems improved in the fourth quarter of 2011. To date, no revenues have been attributable to sales from ODIN or THOR. All sales for the first nine months of 2011 and 2010 have been for aerospace products and other mechanical devices. We have experienced an increase in revenues (from 2009) due to enhanced relationships with existing momentum wheel customers.Gross profit for the nine months ended September 30, 2011 includes approximately $1,000,000from an order that is not expected to continue. The Company had some legacy momentum wheel product in inventory that was not available from other vendors.A customer desired to purchase this inventory at a high price and high profit margin to the Company.This particular product can no longer be manufactured because the components and parts are no longer available. Our gross profit margins have increased for the three and nine months ended September 30, 2011, compared with the three and nine months ended September 30, 2010.We have seen an increase of our gross margin to 18% from 13% for the three months ended September 30, 2011 and 2010, respectively.The increase in profit margin for the three months September 30, 2011 was due to a reduction in cost of sales due to increased buying power for the components used to make the momentum wheels.The Company’s goal is to increase gross profit margin on future sales of momentum wheels. Our gross profit margins have increased to 17% for the nine months ended September 30, 2011, compared with 14% the nine months ended September 30, 2010.The increase in profit margin for the nine months September 30, 2011 was due to the high profit order noted above. 35 SUMMARY COMPARISON OPERATING RESULTS YEAR ENDED DEC 31, 2010 YEAR ENDED DEC 31, 2009 Gross profit $ $ Total operating expenses Income (loss) from operations ) ) Total other income (expense) ) ) Net loss ) ) Other comprehensive income (loss) ) - Comprehensive loss $ ) $ ) Net loss per share: Basic and diluted $ $ All sales for 2010 and 2009 were for aerospace products. We experienced a significant increase in revenues in 2010.The Company’s increase in revenues was related to an increase in momentum wheel sales partly due to a multinational competitor having production problems, allowing the Company to service its competitor’s customers. When the opportunity arose in 2009, the Company began focusing more on relationships with its existing momentum wheel customers, resulting in increased sales. Sales, primarily for momentum wheels, were $3,202,815 in 2009 and $18,675,269 in 2010. All of these sales were concentrated among a few customers. Our operating expenses generally increased for the year ended December 31, 2010, compared with the year ended December 31, 2009.The major components of our operating expenses consisted of selling and administrative expenses, share-based payments and warrant expense.For the years ended December 31, 2010 and 2009, our selling and administrative expenses were $1,596,780 and $1,168,642; our share-based payment expenses were $1,864,279 and $32,550; and the warrant expense was $-0- and $446,223. Share-based payments increased primarily due to stock options granted in September 2010. In May 2010, the Company issued a press release indicating sales through Valley Forge Imaging Systems. The products sold were for aerospace imaging applications and were not an ODIN device. Accordingly, the Company later determined to account for these revenues as aerospace sales. Operating expenses The following table shows our operating expenses: For the three months ended SEP 30, For the nine months ended SEP 30, Percent Change Percent Change (as restated) (as restated) Selling and administrative expenses $ $ ) % $ $ ) % Share-based payments 100 % 100 % Total operating expenses $ $ ) % $ $ ) % Selling and administrative expenses decreased $54,548 for the three months ended September 30, 2011 compared to the same period of 2010 which is attributable to the following: 1) decrease in advertising and 2) decrease in travel.Total selling and administrative expenses were 18.6% and 8.1% of sales for the three months ended September 30, 2011 and 2010, respectively. Share-based payments decreased $735,630 for the three months ended September 30, 2011 compared to the same period of 2010 due to the Company granting certain employees on September 13, 2010 the option to purchase 4,050,000 shares of common stock with 660,000 immediately vesting. 36 Total operating expenses were 34.2% and 29.4% of sales for the three months ended September 30, 2011 and 2010. Loss from operations Loss from operations totaled $279,549 (or 15.9% of sales) in the three months ended September 30, 2011 compared to $758,132 (or 16.0% of sales) for the three months ended September 30, 2010. The loss from operations decreased primarily due to lower share-based payment expenses. Net loss Net loss for the three months ended September 30, 2011 decreased $323,732, compared to 2010. The decrease in net loss is due to a decrease in share-based payments. Selling and administrative expenses decreased $195,609 in the nine months ended September 30, 2011 compared to 2010 which is attributable to the following: 1) the decrease in amortization of loan fees 2) the decrease in advertising and 3) decrease in payroll following the departure of one employee.Total selling and administrative expenses were 9.6% and 9.9% of sales for the nine months ended September 30, 2011 and 2010, respectively. Share-based payments decreased $325,718 for the nine months ended September 30, 2011 compared to the same period of 2010 due to the Company granting certain employees on September 13, 2010 the option to purchase 4,050,000 shares of common stock with 660,000 shares immediately vesting. Total operating expenses were 15.6% and 17.8% of sales for the nine months ended September 30, 2011 and 2010. Income (loss) from operations Income from operations totaled $142,857 (or 1.3% of sales) in the nine months ended September 30, 2011 compared to a loss of $516,983 (or 4.0% of sales) for the nine months ended September 30, 2010. The increase in income from operations increased due to lower share-based payment expenses. Interest expense, net Overall interest expense, net, decreased. Interest expense is lower due to the full amortization of debt discount in 2010 and the repayment of a loan to a shareholder. Net loss Net loss for the nine months ended September 30, 2011 decreased $862,817, compared to the nine months ended September 30, 2010. The decrease in net loss is due to higher gross profit margins, a decrease in selling and operating expenses, share-based payments and interest expense. Operating expenses The following table shows our operating expenses: For the year ended DEC 31, Percent Change Selling and administrative expenses $ $ 37 % Share-based payments 5627 % Warrant expense - ) % Total operating expenses $ $ 110 % Selling and administrative expenses increased $428,138 for the year ended December 31, 2010 compared to the same period of 2009 which is attributable to the following: 1) decrease in advertising and 2) increase in depreciation 3) increase in professional fees 4) increase in salaries 5) increase in travel.Total selling and administrative expenses were 8.6% and 36.5% of sales for the year ended December 31, 2010 and 2009, respectively. Share-based payments increased $1,831,729 for the year ended December 31, 2010 compared to the same period of 2009 due to the Company granting certain employees on September 13, 2010 the option to purchase 4,050,000 shares of common stock with 660,000 immediately vesting. Warrant expense decreased $446,223 for the year ended December 31, 2010 compared to the same period of 2009 due to the completion of the amortization of the warrant expense in 2009. 37 Total operating expenses were 18.5% and 51.4% of sales for the year ended December 31, 2010 and 2009. Loss from operations Loss from operations totaled $863,421 (or 4.6% of sales) in the year ended December 31, 2010 compared to $1,387,665 (or 43.3% of sales) for the year ended December 31, 2009. The loss from operations decreased primarily due to an increase in gross profit. Net loss Net loss for the year ended December 31, 2010 decreased $561,973, compared to 2009. The decrease in net loss is due to an increase in gross profit. The Company recognizes revenue when persuasive evidence of a customer or distributor arrangement exists, shipment of goods to the customer occurs, the price is fixed or determinable and collection is reasonably assured. For future sales of ODIN and THOR, it is expected customer acceptance, which may include testing, will also be required for revenue recognition.In May 2010, the Company issued a press release indicating sales through Valley Forge Imaging Systems.The products sold were for aerospace imaging applications and were not an ODIN device.Accordingly, the Company later determined to account for these revenues as aerospace sales. The following chart provides a breakdown of our sales for the three and nine months ended September 30, 2011 and 2010. THREE MONTHS ENDED SEP 30, 2011 THREE MONTHS ENDED SEP 30, 2010 NINE MONTHS ENDED SEP 30, 2011 NINE MONTHS ENDED SEP 30, 2010 (as restated) (as restated) Valley Forge Detection Systems, Inc. $
